Citation Nr: 1020563	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  06-17 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for osteoporosis of the lumbosacral spine.

2.  Entitlement to an initial disability rating in excess of 
10 percent for osteoporosis of the left hip.  

3.  Entitlement to an initial disability rating in excess of 
10 percent for osteoporosis of the right hip.

4.  Entitlement to an initial compensable disability rating 
for osteoporosis of the left elbow.

5.  Entitlement to an initial compensable disability rating 
for osteoporosis of the right elbow.

6.  Entitlement to an initial compensable disability rating 
for osteoporosis of the left hand.

7.  Entitlement to an initial compensable disability rating 
for osteoporosis of the right hand.

8.  Entitlement to service connection for arthritis of the 
spine, hips, elbows, and hands, including as secondary to 
service-connected total hysterectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION


The Veteran had active service from May 1973 to May 1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the Veteran's claims 
of entitlement to increased disability ratings and her claim 
of entitlement to service connection.  So, regrettably, these 
claims are being remanded to the RO via the Appeals 
Management Center (AMC).  VA will notify her if further 
action is required on her part.




REMAND

The Veteran and her representative, in the substantive 
appeal, informal hearing presentation, and additional written 
statements, assert that the Veteran's service-connected 
osteoporosis of the lumbosacral spine and osteoporosis of the 
bilateral elbows, bilateral hips, and bilateral hands are 
worse than currently evaluated.  The Board acknowledges that 
the Veteran was most recently afforded a VA examination in 
August 2005, in connection with her claims of entitlement to 
service connection.  A copy of the examination report is 
associated with her claims file.  In this regard, it is noted 
that the Court in Green stated that the fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one that takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see, too, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).   

As such, in order to effectively evaluate the Veteran's 
service-connected osteoporosis of the lumbosacral spine and 
osteoporosis of the bilateral elbows, bilateral hips, and 
bilateral hands, more recent objective characterizations of 
these conditions and their associated symptomatology 
are required.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999) (when the veteran appeals the initial rating 
assigned for his disability, just after establishing his 
entitlement to service connection for it, VA must consider 
his claim in this context - which includes determining 
whether he is entitled to a "staged" rating to compensate 
him for times since the effective date of his award when his 
disability may have been more severe than at other times 
during the pendency of his appeal).  

The Board also notes that the Veteran has not yet been 
provided with a VA examination which addresses whether the 
Veteran's claimed arthritis of the spine, hips, elbows, and 
hands is related to her service, including her service-
connected total hysterectomy.  In this regard, the Board 
acknowledges that the Veteran's service treatment records do 
not show arthritis of the spine, hips, elbows, and hands.  
Nevertheless, the Board notes that the Veteran claims that, 
even absent an acute event or injury during service, her 
cumulative service or, in the alternative, her service-
connected total hysterectomy, resulted in her current 
arthritis of the spine, hips, elbows, and hands, if any.   VA 
adjudicators may consider only independent medical evidence 
to support their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence 
of record is insufficient, VA is always free to supplement 
the record by seeking an advisory opinion, or ordering a 
medical examination to support its ultimate conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, 
the Board finds that the Veteran should be afforded a VA 
examination in order to determine nature and etiology of the 
Veteran's arthritis of the spine, hips, elbows, and hands.  
See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Therefore, additional VA examinations would be useful in 
evaluating the appeal.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
an examination of the claimant at VA health-care facilities 
if the evidence of record does not contain adequate evidence 
to decide a claim).

The Board also notes that, in a February 2006 statement, the 
Veteran requested a hearing before a Decision Review Officer 
(DRO) of the RO.  The Board acknowledges that the Veteran 
declined to be afforded a hearing before a Veterans Law Judge 
(VLJ) of the Board, but notes that the Veteran has not 
withdrawn her request for a DRO hearing.  The Veteran must be 
afforded an opportunity for a hearing before appellate 
consideration of her appeal.  Therefore, the Veteran must be 
scheduled for a DRO hearing at the RO prior to appellate 
consideration of her appeal.  See 38 C.F.R. §§ 20.700, 20.704 
(2009).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to ascertain the current 
severity and manifestations of her 
service-connected osteoporosis of the 
lumbosacral spine and osteoporosis of the 
bilateral elbows, bilateral hips, and 
bilateral hands.  Conduct all testing and 
evaluation indicated and review the 
results of any testing prior to 
completion of the examination report.  
The examiner should also comment on the 
Veteran's current level of social and 
occupational impairment due to her 
service-connected osteoporosis of the 
lumbosacral spine and osteoporosis of the 
bilateral elbows, bilateral hips, and 
bilateral hands.  Any indications that 
the Veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should 
be directly addressed and discussed in 
the examination report.  If no opinion 
can be rendered, an explanation should be 
set forth.  

The claims file should be made available 
to the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand.  The examiner must indicate in 
the examination report whether or not 
review of the claims folder was made.  
Please also discuss the rationale of all 
opinions provided.  

2.  The RO should schedule the Veteran 
for a VA examination to determine the 
nature and etiology of her current 
arthritis of the spine, hips, elbows, and 
hands, if any, including whether it is at 
least as likely as not (i.e., 50 percent 
or greater probability) that her current 
arthritis of the spine, hips, elbows, and 
hands, if any, is related to her service 
in the military, to include her service-
connected total hysterectomy.  To assist 
in making this important determination, 
have the designated examiner review the 
claims file for the Veteran's pertinent 
medical history, including a copy of this 
remand, the Veteran's service medical 
records, and pertinent post-service 
medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since her military 
service.  

The medical basis of the examiner's 
opinion should be fully explained 
with reference to pertinent evidence in 
the record.  If an opinion cannot be 
provided without resorting to 
speculation, please indicate this in the 
report.  

3.  Schedule the Veteran for a DRO 
hearing at the RO unless otherwise 
indicated by the Veteran or her 
representative.  Notify her of the date, 
time and location of her hearing and 
place a copy of the hearing notice letter 
in her claims file.  If the Veteran fails 
to appear for the scheduled hearing, or 
otherwise indicates that she no longer 
desires such a hearing, such should be 
documented in the record.  

4.  Following completion of the above, 
the RO should readjudicate the issues on 
appeal.  Consideration must be given to 
all additional evidence received since 
issuance of the most recent statement of 
the case as to the matter.  If the 
benefits sought are not granted, issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


